       Case 1:19-cv-03379-KAM-SJB Document 5 Filed 08/31/19 Page 1 of 1 PageID #: 27


AO 399 (01/09) Waiver of the Service of Summons



                                            IJNITBp SrarBS DrSrnrCT COURT
                                                                                for the
                                                                 Eastern District of New York
                                               individually and on behalfof
Eva Rivas, Jane Doe                            all others similarly situated
                                    Plaintff
                                                                                          Civil Action        No. 1 :19-cv-03379-KAM-SJB
The Hershey Compiny
                                    Defendant


                                                    WAIVER OF THE SERVICE OF SUMMONS
         Spencer Sheehan
To:
                 (Name of the plaintiff's attorney or unrepresented      plaintffi

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver fonn, and a prepaid means of returning one signed copy of the form to you.

              I, or the entity I represent, agree to save the expense of serving a summons and complaint in this                               case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the coutl's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, rnust file and serve an answer or a motion under Rule l2 within
60 days from                         0813012019   , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered           me or the entity I represent.


Date:             0813012019                                                                             leL-''\--
                                                                                                       Signature of the           or unrepresented party

                      The Hershey Company                                                     Dennis Hopkins
         Printed name of party waiving service of summons                                                                 Printed name
                                                                                             Perkins Coie, LLP, I155 Ave. of the Americas,FL22

                                                                                             New York, NY 10036
                                                                                                                             Address

                                                                                                  D                               ^com
                                                                                                                          E-mail address

                                                                                                  (212\ 262-69t6
                                                                                                                       Telephone number


                                                  Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving ulmecessary expenses ofserving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver olservice requested by a plaintifflocated in
the United States will be required to pay the expenses ofservice, unless the defendant shows good cause for the failure.

           "Good cause" does not include a beliefthat the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this rnatter or over the del'endant or the defendant's property.

              Ifthe waiver     is signed and returned, you can   still make these and all other   def'enses and objections, but you cannot object to the absence   of
a sumlnons or         of service.

              If you waive service, then you rnust, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and   file   a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
